                        UNITED STATES DISTRICT COURT                            JS-6
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SA CV 21-00421-DOC-(DFMx)                                        Date: June 2, 2021

Title: BRYAN BONILLA ET AL V. FCA US LLC


PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                      Not Present
              Courtroom Clerk                                   Court Reporter

      ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
            PLAINTIFF:                                      DEFENDANT:
           None Present                                      None Present


       PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE TO
                                  STATE COURT SUA SPONTE

      On its own motion and having considered the Notice of Removal (Dkt. 1) the
Court hereby REMANDS this case to the Superior Court of California, County of
Orange.

I.     Background

       A.     Facts

        The following facts are drawn from Plaintiffs Bryan Bonilla and Aurora Bonilla’s
Complaint (“Compl.”) (Dkt. 1-1). This action concerns Plaintiffs’ purchase of a vehicle
manufactured by Defendant FCA US LLC (“FCA”). Compl. ¶¶ 7–8, 13. Plaintiffs allege
that the vehicle contained or developed numerous defects and continued to exhibit such
defects after Plaintiffs returned the vehicle to the authorized repair facility for repairs. Id.
¶ 16-18. Plaintiffs allege that FCA has continuously failed to make the vehicle conform
to the applicable warranties. Id. ¶ 15. Plaintiffs bring claims under the Song-Beverly
Consumer Warranty Act and Magnuson-Moss Warranty Act seeking actual damages,
civil penalties, costs and expenses, attorneys’ fees, recision of the contract and restitution
of consideration, and prejudgment interest. Id. at 5-6.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00421-DOC-DFM                                                Date: June 2, 2021
                                                                                            Page 2




       B.     Procedural History

        Plaintiffs originally filed suit in the Superior Court of California, County of
Orange County. See generally Compl. (Dkt. 1-1). On March 5, 2021, Defendant removed
the action to this Court, asserting diversity jurisdiction. Notice of Removal (Dkt. 1).

II.    Legal Standard

        “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
relevant part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed . . . to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
jurisdiction,” and the party seeking removal “bears the burden of establishing federal
jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
(emphasis added) (citations omitted).

        Federal diversity jurisdiction requires that the parties be citizens of different states
and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
state by which it has been incorporated and of the State or foreign state where it has its
principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
from the same state as any single defendant destroys “complete diversity” and strips the
federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
Servs., Inc., 545 U.S. 546, 553 (2005).

        Generally, a removing defendant must prove by a preponderance of the evidence
that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
“presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
“legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the
complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00421-DOC-DFM                                             Date: June 2, 2021
                                                                                         Page 3


Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
398, 403-04 (9th Cir. 1996).

        A removing defendant “may not meet [its] burden by simply reciting some
‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
[$75,000],’ but instead, must set forth in the removal petition the underlying facts
supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
in its complaint, the burden lies with the defendant to show by a preponderance of the
evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
506 F.3d at 699.

        While the defendant must “set forth the underlying facts supporting its assertion
that the amount in controversy exceeds the statutory minimum,” the standard is not so
taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
judgment-type evidence may be used to substantiate this showing. Matheson v.
Progressive Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th Cir. 2003); Singer v. State
Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
may make mathematical calculations using reasonable averages of hourly, monthly, and
annual incomes of comparable employees when assessing the amount in controversy in a
wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148–49.

        If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 94, 101–02 (1998). The lack of subject matter jurisdiction may be
raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
remand pursuant to 28 U.S.C. § 1447(c). A Court may raise the question of subject matter
jurisdiction sua sponte. See Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 21-00421-DOC-DFM                                           Date: June 2, 2021
                                                                                       Page 4


III.   Discussion

     Defendant argues that this Court has diversity jurisdiction in this action. Notice of
Removal ¶ 12. The Court disagrees.

        The Court finds that Defendant has not shown by a preponderance of the evidence
that the amount in controversy exceeds $75,000. Defendant argues that Plaintiffs’ actual
damages, coupled with the civil penalties Plaintiffs seek, is greater than $75,000. Notice
of Removal ¶ 20. Defendant asserts that Plaintiffs’ actual damages amount to the
purchase price of the Plaintiffs’ vehicle—a total of $49,294.08 after taxes and financing.
Notice of Removal ¶¶ 17, 30. Defendant further alleges that the awarded damages could
exceed $75,000 based on civil penalties and reasonable attorneys’ fees. Id. The Court will
not include speculative civil penalties or attorneys’ fees to meet the amount in
controversy requirement. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.
1998) (“We hold that where an underlying statute authorizes an award of attorneys’ fees,
either with mandatory or discretionary language, such fees may be included in the amount
in controversy.”) (emphasis added). Thus, the Court finds that it lacks diversity
jurisdiction over this matter.

       When remanding a case, a court may, in its discretion, “require payment of just
costs and any actual expenses, including attorney fees, incurred as a result of the
removal.” 28 U.S.C. § 1447(c); see also Jordan v. Nationstar Mortg. LLC, 781 F.3d
1178, 1184 (9th Cir. 2015). Typically, a court may only award fees and costs when “the
removing party lacked an objectively reasonable basis for seeking removal.” Id. (quoting
Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). In making this
determination, courts should look at whether the removing party’s arguments are “clearly
foreclosed” by the relevant case law. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062,
1066-67 (9th Cir. 2008). The Ninth Circuit has further clarified that “removal is not
objectively unreasonable solely because the removing party’s arguments lack merit,” id.
at 1065, though a court need not find the removing party acted in bad faith before
awarding fees under § 1447(c), Moore v. Permanente Med. Grp., 981 F.2d 443, 446 (9th
Cir. 1992).

      Here, while the Court finds that removal was improper, the Court concludes that it
was not so inconceivable as to meet the “objectively unreasonable” standard. As a result,
the Court declines to award Plaintiffs attorneys’ fees.
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. SA CV 21-00421-DOC-DFM                                           Date: June 2, 2021
                                                                                      Page 5


IV.   Disposition

      For the reasons set forth above, the Court hereby REMANDS this case to the
Superior Court of Orange County, California.

      The Clerk shall serve this minute order on the parties.

MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

CIVIL-GEN
